Citation Nr: 0909548	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-29 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
eye disfigurement.

2.  Entitlement to an effective date earlier than July 16, 
2001, for the award of a 40 percent rating for a right eye 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1957 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
April 2003 by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO) of the Department of Veterans 
Affairs (VA).  In November 2005, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
March 2006.

The Board notes that in correspondence dated in April 2006 
the Veteran asserted, in essence, that his present service-
connected right eye disability was improperly described as 
scarring of the right cornea with punctuate keratosis, 
complete iridectomy, and tarsorrhapy because the right eye 
was surgically removed in 1977.  A review of VA records 
reveals that in its August 2002 rating decision the RO 
granted an increased rating under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6066, which requires the anatomical 
loss of one eye.  Although the RO noted no change in the 
recognized service-connected right eye disability issue, the 
decision clearly indicated the increased rating was based 
upon evidence demonstrating an anatomical loss of the right 
eye.  Therefore, the earlier effective date issue on appeal 
has been revised to more accurately represent the service-
connected disability for which the Veteran is presently 
receiving compensation payments.

The issue of entitlement to a temporary total rating based 
upon hospitalization and/or the requirement for a period of 
convalescence associated with right eye enucleation in 1977 
was raised during the November 2005 hearing.  This matter is 
again referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's service-connected right eye disfigurement 
is manifested by no more than a severe disfigurement or gross 
distortion or asymmetry of the eye.  

3.  On July 16, 2001, VA received correspondence from the 
Veteran requesting entitlement to an increased rating for his 
service-connected right eye disability.

4.  An August 2002 rating decision granted entitlement to an 
increased 40 percent rating for the service-connected right 
eye disability effective July 16, 2001.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claims for an increased rating and no factually 
ascertainable evidence of an increase in the Veteran's 
service-connected right eye disability in the year before 
July 16, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right eye disfigurement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (before and after revisions effective 
August 30, 2002, and October 23, 2008).

2.  The criteria for an effective date earlier than July 16, 
2001, for the assignment of a 40 percent rating for a right 
eye disability have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in November 2002 and April 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the April 2006 correspondence.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
April 2006 VA correspondence informed the Veteran that, in 
order to prevail on a claim for increased rating, the 
evidence must show that his service-connected disability had 
gotten worse.  Although this information did not meet all of 
the foregoing requirements, the Board finds the notice defect 
in this case did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 45.

The Board finds that the April 2006 notice specifically 
informed the Veteran that he should submit evidence showing 
his service-connected disability had gotten worse and 
suggested documents and records that would tend to 
demonstrate this worsening.  The Veteran was also provided 
information regarding the relevant rating criteria pertinent 
to his increased rating claim in an August 2003 statement of 
the case.  It is reasonable to assume based upon the notice 
provided that the Veteran, an attorney, had actual knowledge 
of the evidence necessary to substantiate his claim.  He was 
subsequently provided a supplemental statement of the case 
re-adjudicating the claim.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  VA 
records show that in January 2003, the private medical 
facility to which the Veteran stated he had been referred in 
1977, reported that records were no longer available.  In 
correspondence dated in April 2006, the Veteran was requested 
to provide information identifying the dates and places of 
any VA treatment he had received since October 1977, but in 
his April 2006 reply, he only identified an examination in 
either October or November 1977 at a VA facility on Broad 
Street.  Although the Veteran contends, in essence, that VA 
records are missing from his record, a report received in 
March 2003 noted that a search for additional retired records 
had been unsuccessful and a November 2006 VA Medical Center 
report transmitted copies of all available documents.  The 
Board notes that a November 2006 VA Form 10-7131 requested 
that the records custodian provide all VA records for the 
Veteran and that in the absence of contrary evidence there is 
a presumption for administrative regularity.  There is no 
evidence indicating that any additional VA medical folders or 
prosthetic service records actually exist and no additional 
assistance as to this matter is required.  The Veteran was 
notified of all records obtained in a September 2008 
supplemental statement of the case, but has provided no 
additional information in support of his claim.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  Although a May 2008 VA examination report did not 
address the service-connected right eye disfigurement as 
requested by the March 2006 Board remand, VA treatment 
records were added to the record which in conjunction with 
the other evidence of record is considered to be sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.



Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

It is significant to note that VA regulations associated with 
the rating criteria for skin disorders, including disfiguring 
scars to the head, face, and neck, were revised effective 
August 30, 2002.  See 67 Fed. Reg. 58,448 (Jul. 31, 2002).  
The regulations were revised again effective October 23, 
2008.  See 73 Fed. Reg. 5,471 (Sep. 23, 2008).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002).

780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
sq. in. (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six sq. in. (39 sq. 
cm.). 
*	Underlying soft tissue missing in an area exceeding six 
sq. in. (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
sq. in. (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective after Aug. 
30. 2002).

A veteran who VA rated under diagnostic codes 7800, 7801, 
7802, 7803, 7804, or 7805 before October 23, 2008 can request 
review under diagnostic codes 7800, 7801, 7802, 7804, and 
7805, irrespective of whether the veteran's disability has 
increased since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request 
for review pursuant to this rulemaking will be treated as a 
claim for an increased rating for purposes of determining the 
effective date of an increased rating awarded as a result of 
such review; however, in no case will the award be effective 
before October 23, 2008.

7800  Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement
80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement
30
With one characteristic of disfigurement
10
Note (1):The 8 characteristics of disfigurement, 
for purposes of evaluation under §4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).
Note (2):Rate tissue loss of the auricle under DC 
6207 (loss of auricle) and anatomical loss of the 
eye under DC 6061 (anatomical loss of both eyes) or 
DC 6063 (anatomical loss of one eye), as 
appropriate.
Note (3):Take into consideration unretouched color 
photographs when evaluating under these criteria.
Note (4):Separately evaluate disabling effects 
other than disfigurement that are associated with 
individual scar(s) of the head, face, or neck, such 
as pain, instability, and residuals of associated 
muscle or nerve injury, under the appropriate 
diagnostic code(s) and apply §4.25 to combine the 
evaluation(s) with the evaluation assigned under 
this diagnostic code.
Note (5):The characteristic(s) of disfigurement may 
be caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular 
evaluation need not be caused by a single scar in 
order to assign that evaluation.

























38 C.F.R. § 4.118, Diagnostic Code 7800 (effective after 
October 23, 2008).

Factual Background and Analysis

In this case, service treatment records show the Veteran 
underwent an operation for ptosis of the right upper eye lid 
prior to service in 1955.  Records also show that during 
basic training he was treated in October 1957 for punctuate 
keratosis of the right eye.  An April 1960 separation 
examination report noted the Veteran had a corneal ulcer to 
the right eye during basic training, but that the cornea was 
presently clear with only slight scarring.  

Private hospital records dated in April 1963 noted diagnoses 
of ulceration of corneal graft of the right eye and exposure 
keratosis of the right eye secondary to ptosis repair.  It 
was noted that visual acuity of the right eye was light 
perception only.  

VA treatment records dated in December 1971 noted the Veteran 
had to wear a prosthesis in the right eye for comfort.  There 
was a bulging appearance to the right eye with prosthesis in 
place that was considered to be a cosmetic disfigurement.  
Visual acuity was light perception in the right eye.  

In an April 1972 rating decision the RO established a 30 
percent rating for right cornea scarring, residuals of 
punctate keratosis with complete iridectomy and tarsorrhapy, 
and a 30 percent rating for disfigurement of the right eye.  
Special monthly compensation was established based upon the 
loss of use of one eye with only light perception.  

Private hospital records show the Veteran underwent 
enucleation of the right eye in October 1977.  Follow-up of 
the case was to Dr. S. of the oculoplastic clinic.  

On July 16, 2001, the RO received correspondence from the 
Veteran requesting entitlement to an increased rating.  In 
subsequent statements he asserted his right eye was 
disfiguring and that he constantly had to respond to 
questions about the appearance of his eyes.  Undated 
photographs of the Veteran demonstrating changes about the 
right eye are of record.  

VA examination in August 2001 revealed a prosthetic right 
eye.  At his September 2002 VA mental disorders examination 
the Veteran stated that since his eye replacement he had 
experienced difficulty making friends and that people had 
told him that his disfigurement made them uncomfortable.  The 
examiner noted a deformity of the right eye that was somewhat 
sunken compared to the left and that the difference was 
exaggerated because he had some moderate drooping of the left 
eyelid.  

VA treatment records dated in September 2003 noted the 
Veteran's right eye socket conjunctiva looked healthy with 
slight mucoid discharge.  There was no evidence of erythema 
or lesions.  The prosthetic was in good shape.  VA 
examination in May 2008 revealed an absent right eye.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected right eye disfigurement is 
manifested by no more than a severe disfigurement or gross 
distortion or asymmetry of the eye.  Although it is unclear 
if the Veteran's disfigurement is, in fact, due to the 
service-connected right eye disability as opposed to the 
nonservice-connected post-operative residuals of right eye 
ptosis for which he was treated prior to service, the present 
30 percent rating for right eye disfigurement has been 
continuously in effect for more than 20 years and may not be 
reduced except upon a showing that the rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2008).  There is no 
probative evidence, however, of a complete or exceptionally 
repugnant deformity of one side of the face nor evidence of 
visible or palpable tissue loss, gross distortion or 
asymmetry of two features or paired sets of features, 
scarring, hypo-or hyper-pigmented skin, abnormal skin 
texture, missing underlying soft tissue, or indurated and 
inflexible skin.  The Veteran's assertions that he has a more 
severe disfigurement are inconsistent with the evidence of 
record.  The available photographs, in fact, appear to 
demonstrate no more than a slight asymmetry of the eyes.  
Therefore, entitlement to a rating in excess of 30 percent 
for right eye disfigurement is not warranted under the 
applicable criteria before or after revisions effective 
August 30, 2002, and October 23, 2008.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b)(2)(i), (r) (2008).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Federal Circuit has also held that "where an RO renders 
a decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2008).  A claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2008).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

In this case, records show the Veteran submitted an original 
service connection claim for a right eye disability in June 
1960.  Service connection was established for scarring of the 
right cornea with punctuate keratosis with a 0 percent rating 
effective from June 1, 1960.  Service connection was denied 
for the post-operative residuals of a right upper eyelid 
ptosis.  In an August 1963 rating decision the RO granted an 
increased 30 percent rating effective from April 3, 1963, for 
scarring of the right cornea with punctuate keratosis, 
complete iridectomy, and tarsorrhapy.  An April 1972 rating 
decision established a 30 percent rating for right eye 
disfigurement and an adjusted 30 percent rating for scarring 
of the right cornea with punctuate keratosis, complete 
iridectomy, and tarsorrhapy effective from December 1, 1971.  
The Veteran was notified of the decision at his address of 
record, but did not appeal.  

VA records include a June 1977 VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicatory Action, which inquired if the Veteran was 
entitled to benefits "94-581."  (The Board notes that "94-
581" is assumed to refer to Public Law 94-581, also known as 
the Veterans Omnibus Health Care Act of 1976, which, among 
other things, initiated VA's Home Improvement and Structural 
Alterations (HISA) Program providing authority for home 
improvements and structural alterations necessary to ensure 
the continuation of treatment or access to the home or to 
essential lavatory and sanitary facilities.)  A June 1977 VA 
response noted the Veteran's service-connected disabilities 
and their assigned ratings.  There is no indication of any 
formal claim or adjudication of a claim for "94-581" 
benefits.  

On July 16, 2001, VA received correspondence from the Veteran 
requesting entitlement to an increased rating for his 
service-connected right eye disability.  In an August 2002 
rating decision the RO granted entitlement to an increased 
40 percent rating for the Veteran's service-connected right 
eye disability effective July 16, 2001.  

The Veteran subsequently expressed disagreement with the 
effective date assigned and asserted that the date should be 
effective from October 1977 the date of his operation to 
remove the right eye.  He reported that although the 
procedure had been performed at a private hospital VA had 
authorized and paid for the private medical care.  He stated 
he had received treatment from a Dr. A.O. at a VA medical 
facility in Philadelphia, Pennsylvania, in 1977 and 1978, 
that VA had subsequently provided his prosthesis and follow-
up until the prosthesis center disbanded, and that VA had 
subsequently referred him to Dr. L. for prosthetic follow-up 
which VA had paid.  

Correspondence received in March 2003 from the chief of the 
Health Information Section at the Philadelphia VA Medical 
Center provided copies of records dated in December 1963 
located in a retired records envelope, but reported that no 
other retired records were found for the period 1976 to 1978 
or thereafter.  In correspondence received in January 2003 
the private hospital reported that no records were available 
for the Veteran's treatment in 1977.  In October 2003, the 
Veteran submitted a copy of a private hospital report noting 
enucleation of the right eye on October 31, 1977.  Additional 
private hospital records of the October 1977 operation were 
submitted in November 2005.  

The Veteran testified in November 2005 that after the 
enucleation of his right eye at the private hospital in 
October 1977 he had been seen by Dr. A.O. and referred to 
VA's prosthesis center.  He stated he had assumed that his VA 
records had been updated at that time to include the 
enucleation of the right eye.  He asserted, in essence, that 
VA should have known from the records showing enucleation of 
the right eye that an increased rating was warranted.

Based upon a comprehensive review of the record, the Board 
finds no evidence of any earlier unadjudicated formal or 
informal claims for an increased rating and no factually 
ascertainable evidence of an increase in the Veteran's 
service-connected right eye disability in the year before 
July 16, 2001.  There is no correspondence in the file 
subsequent to the April 1972 rating decision and prior to the 
receipt of the Veteran's July 2001 claim addressing the 
service-connected disability ratings and no indication from 
the Veteran that he actually submitted any claim requesting 
an increased rating.  In fact, the Veteran does not assert 
that he filed a claim subsequent to his October 1977 right 
eye enucleation, but rather that the RO should have known of 
the procedure at a private hospital and adjusted his service-
connected rating accordingly.  

The available VA records show adjustments were made to the 
Veteran's compensation payments based upon changes in 
dependency status during the period after the October 1977 
procedure; however, there is no indication from the available 
record that the RO was notified of any change in disability.  
Efforts to obtain additional VA treatment records, including 
any records produced during the period from January 1972 to 
July 2001, were unsuccessful and, although the Veteran 
provided copies of private hospital records dated in October 
1977, there is no indication from these reports of VA 
referral or VA payment responsibility.  The Veteran was 
specifically requested to provide additional information 
identifying the dates and places of any VA treatment he had 
received since October 1977 and in response only identified 
an examination claimed to have occurred at a VA facility in 
either October or November 1977.  In the absence of evidence 
demonstrating an earlier increased rating claim or factually 
ascertainable evidence demonstrating an increase in 
disability within the year prior to receipt of the July 2001 
claim, the Board finds the claim for an earlier effective 
date must be denied.  The preponderance of the evidence is 
against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 30 percent for right eye 
disfigurement is denied.

Entitlement to an effective date earlier than July 16, 2001, 
for the award of a 40 percent rating for a right eye 
disability is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


